


EXHIBIT 10.1

COTY US LLC.

- AND -

ASCENDIA BRANDS CO., INC.



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT



--------------------------------------------------------------------------------

February 9, 2007



--------------------------------------------------------------------------------



TABLE OF CONTENTS

         

      Page

--------------------------------------------------------------------------------

1.
  Definitions   1
2.
  Transition Services   2
3.
  Term; Partial Service Discontinuation   3
4.
  Service Fees   4
5.
  Settlement and Reconciliation Procedures   4
6.
  Limitation on Liability   6
7.
  Employees   6
8.
  Interruption in Services   7
9.
  Confidentiality   7
10.
  Independent Contractors   7
11.
  Further Assurances   7
12.
  Successors and Assigns   7
13.
  Severability   8
14.
  No Third Party Beneficiaries   8
15.
  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial   8
16.
  Notices   8
17.
  Effectiveness   8
18.
  Headings   8
19.
  Counterparts   8



--------------------------------------------------------------------------------



SCHEDULES

     
Schedule 2(b)
  Transition Services
Schedule 2(c)
  Informational Requirements
Schedule 2(d)
  Form of Brand & Business Review
Schedule 4
  Fees & Expenses
Schedule 7(c)
  Representatives



--------------------------------------------------------------------------------



TRANSITION SERVICES AGREEMENT

               This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made as
of this 9th day of February, 2007, by and among Coty US LLC, a Delaware limited
liability company with offices at 2 Park Avenue, New York, NY 10016 (“Coty”),
and Ascendia Brands Co., Inc., a New Jersey corporation with offices at 100
American Metro Boulevard, Suite 108, Hamilton, NJ 08619 (hereinafter
“Ascendia”).

RECITALS

               WHEREAS Ascendia, Coty and certain other parties therein named
have entered into an Asset Purchase Agreement dated as of January 17, 2007
(hereinafter the “Purchase Agreement”), pursuant to which Ascendia and Lander
Intangibles Corporation, a Delaware corporation (hereinafter “Lander
Intangibles”, and together with Ascendia, the “Purchasers”) purchased from Coty
and certain affiliates the Calgon® and the Healing Garden® brands and
brand-related assets; and

               WHEREAS, in connection therewith, Coty has agreed to provide, or
cause its Affiliates to provide, to Ascendia, during the Transition Period (as
hereinafter defined) certain administrative services as hereinafter set forth;

               NOW, THEREFORE, in consideration of the mutual covenants herein
set forth, the parties hereto agree as follows:

               1.     Definitions.

                        (a)     Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement.

                        (b)     As used in this Agreement, the following terms
have the meanings ascribed below:

               “Brand Operations” has the meaning specified in Section 2(a).

               “Cash Proceeds” has the meaning specified in Section 5(d).

               “Distribution Services” has the meaning specified in Section
3(c).

               “Gross Invoice Amount” has the meaning specified in Section 5(a).

               “Holdback Amount” has the meaning specified in Section 5(a).

               “Invoice Adjustments” has the meaning specified in Section 5(a).

               “Net Invoice Amount” has the meaning specified in Section 5(a).



--------------------------------------------------------------------------------



               “Purchase Agreement” has the meaning specified in the Recitals to
this Agreement.

               “Reconciliation” has the meaning specified in Section 5(d).

               “Reconciliation Statement” has the meaning specified in Section
5(a).

               “Reimbursable Expenses” has the meaning specified in Section
4(a).

               “Service Fees” has the meaning specified in Section 4(a).

               “Term” has the meaning specified in Section 3(a).

               “Transition Services” has the meaning specified in Section 2(b).

               2.     Transition Services.

                        (a)     Commencing on the Closing Date, the parties
shall cooperate and shall use their commercially reasonable efforts to
transition all of the Brand Assets and the operations associated therewith (the
“Brand Operations”) to Ascendia as promptly as practicable following the Closing
Date.

                 (i)     No less than one month prior to the end of the Term,
Ascendia shall deliver to Coty its plan for removing Brand Inventory from the
Coty warehouses to Ascendia’s warehouses and Coty and Ascendia shall use their
commercially reasonable efforts to implement such plan. Ascendia shall be
responsible for providing all trucks necessary to move the Brand Inventory to
its warehousing facilities, and Coty agrees that it will load up to 20 trucks
per Business Day of Brand Inventory during the fifteen (15) days preceding the
end of the Term.

                 (ii)     During the Term, Ascendia and Coty shall work together
to transfer customers from Coty’s systems to Ascendia’s systems. Not more than
forty-five (45) days prior to the expiration of the Term, a written notice to
customers, the form of which shall be mutually agreed by Ascendia and Coty prior
to the Closing Date, shall be delivered to all customers.

                        (b)     Commencing on the Closing Date and subject to
Section 3 hereof, Coty shall, or shall cause its Affiliates to, provide to
Ascendia during the Term the services set forth in Schedule 2(b) hereto
(collectively the “Transition Services”).

                        (c)     Within ten (10) Business Days following the
Closing Date, Coty shall provide the information listed on Schedule 2(c) in a
format reasonably acceptable to Ascendia.

                        (d)     Within ten (10) Business Days following the
Closing Date, Coty shall provide complete brand and business reviews in
accordance with Schedule 2(d) attached hereto and made a part hereof, which may
include (to the extent not otherwise previously

- 2 -



--------------------------------------------------------------------------------



provided by Coty) (i) a list of SKUs, (ii) a description of the competitive
environment in which the Brands compete, (iii) any consumer research relating to
the Brands performed by Coty or on its behalf during the three (3) year period
preceding Closing, (iv) sales forecasts (including historical versus actual for
the preceding three (3) years), and (v) a descriptive history of new product
introductions and withdrawals. Such brand and business reviews shall be in
substantially the format which is also set forth in Schedule 2(d).

                        (e)     Promptly following the Closing Date, Ascendia,
in consultation with Coty, shall develop a schedule within the Term (and the
parties shall follow such schedule) to transition customer account management on
an account-by-account basis.

                        (f)     Coty shall use commercially reasonable efforts
to ensure that files, documents, reports and other written materials provided to
Ascendia hereunder shall be organized, packed, labeled and/or indexed so as to
facilitate identification and retrieval by Ascendia.

               3.     Term; Partial Service Discontinuation.

                        (a)     Coty shall provide the Transition Services for a
period (the “Term”) commencing on the Closing Date and expiring on the earlier
of (i) the date specified by Ascendia upon written notice as provided in Section
3(c) or (ii) 120 days following the Closing Date.

                        (b)     Ascendia shall use commercially reasonable
efforts to assume responsibility for performing the Transition Services as
promptly as practicable following the Closing Date and may, upon written notice
as provided in Section 3(c), advise Coty that any one or more of the six
categories of Transition Services listed in Schedule 2(b) are no longer
required, whereupon Coty shall cease providing such specified Transition
Services and the Service Fees shall be reduced accordingly. Coty shall not be
required to resume the provision of any specified Transition Services once the
performance of such Transition Services has been discontinued pursuant to this
Section 3.

                        (c)     For purposes of paragraph (b) of this section,
(i) if the Transition Services to be terminated are Inventory and Distribution
Services (as described in Item 3 of Schedule 2(b), the “Distribution Services”),
Ascendia shall provide Coty thirty (30) calendar days’ prior written notice of
such termination and (ii) if any other Transition Services are to be terminated,
Ascendia shall provide Coty, at least fifteen (15) days prior written notice;
provided, however, that such Transition Services (other than Distribution
Services) may only be terminated as of the 15th or 30th day of any month (or the
28th day of February) .

                        (d)      Notwithstanding any other provision of this
Agreement, Coty shall provide the Marketing Services for up to fifteen (15)
calendar days at no additional charge to Ascendia, provided that Ascendia has
not been able to meet with Coty’s marketing staff prior to the Closing Date. No
later than fifteen (15) days after the earlier of such meeting or the Closing
Date, as applicable, Ascendia shall inform Coty in writing as to the Marketing
Services it wishes to elect for the remainder of the Term, identifying from the
person(s) listed on Schedule 4.2 those that Ascendia wishes Coty to retain for
purposes of providing the Marketing Services. Coty reserves the right to
re-assign or terminate the employment of any persons not designated by Ascendia.

- 3 -



--------------------------------------------------------------------------------



               4.     Service Fees.

                        (a)     In consideration of the provision of the
Transition Services listed in Schedule 2(b), Ascendia shall pay Coty on a
monthly basis an amount calculated in accordance with Item 1 of Schedule 4 (the
“Service Fees”). Ascendia shall further reimburse Coty for any out-of-pocket
expenses incurred in providing Transition Services set forth in Item 3 of
Schedule 4 (the “Reimbursable Expenses”), provided that the services specified
in clauses (a), (c), (d), (e) and (f) of Section 2 shall be undertaken at no
additional charge to Ascendia, and Coty shall be deemed to have been fully
compensated for the performance of such services through the payment of the
Service Fees paid pursuant to Schedule 4. For the avoidance of doubt, it is
expressly agreed that there shall be no duplication or double payment of costs
in determining the Service Fees and/or Reimbursable Expenses.

                        (b)     Coty shall invoice Ascendia on a monthly basis,
in arrears, for the Transition Services. All invoices shall specify the
categories of services performed and the fees applicable thereto (pro rated, if
appropriate, in the event of a partial discontinuation of services pursuant to
Section 3(c)), and shall list in reasonable detail any Reimbursable Expenses for
the period. Such amounts shall be netted against amounts due to Ascendia from
Coty pursuant to Section 5.

               5.     Settlement and Reconciliation Procedures.

                        (a)     Not later than the first Business Day following
the fourteenth (14th) day of each month commencing after the Closing and ending
with the last month during which Coty performs Transition Services hereunder,
Coty shall prepare and submit to Ascendia a statement (a “Reconciliation
Statement”), setting forth in reasonable detail (i) the aggregate gross invoice
value of Brand Products shipped to customers during the preceding month (the
“Gross Invoice Amount”), (ii) the aggregate adjustments and deductions
applicable to such invoices, which shall be based upon actual or allocated
amounts (any such allocations to be agreed upon by the parties prior to the
Closing Date based upon Coty’s historical practices with its top 25 customers)
(the “Invoice Adjustments”), (iii) the aggregate net invoice amount of Brand
Products shipped during the preceding month, which shall be determined by
deducting the Invoice Adjustments from the Gross Invoice Amount (the “Net
Invoice Amount”), (iv) the amount to be withheld by Coty pending the final
reconciliation provided for in paragraph (d), which shall be five percent (5%)
of the Net Invoice Amount (the “Holdback Amount”), (v) the aggregate Service
Fees attributable to Transition Services performed by Coty during the prior
month, determined in accordance with Items 1 and 2 of Schedule 4, and (vi) the
aggregate amount of any Reimbursable Expenses incurred by Coty during the prior
month.

                        (b)     In the event that the Net Invoice Amount for any
month exceeds the aggregate of (A) the Holdback Amount, (B) the Service Fees and
(C) the Reimbursable Expenses for such month, Coty shall pay the balance to
Ascendia; if the aggregate of (A) the Holdback Amount, (B) the Service Fees and
(C) the Reimbursable Expenses for any month exceeds the Net Invoice Amount for
such month, Ascendia shall pay the balance to Coty. Any

- 4 -



--------------------------------------------------------------------------------



payment due pursuant to this paragraph shall be payable not later than two (2)
Business Days following the date upon which the Reconciliation Statement is due
pursuant to Section 5 (a), provided that in the event Coty fails to prepare and
submit a Reconciliation Statement for any month by the date specified in Section
5(a), any payment due by Ascendia with respect to such month shall be payable
not later than two (2) Business Days following the date upon which the
Reconciliation Statement is actually submitted.

                        (c)     All Reconciliation Statements shall be submitted
via electronic means to such address as Ascendia shall from time to time specify
in writing to Coty.

                        (d)     Within forty-five (45) days following the end of
the Term, the parties shall reach a final settlement of the amounts owed by each
party hereunder to the other and shall reconcile such amounts with the amounts
paid pursuant to Section 5(b) (the “Reconciliation”). For purposes of this
paragraph:

                 (i)     the amount owing to Ascendia shall be comprised of the
amounts actually received by Coty with respect to Products shipped during the
Term, including any cash amounts received by Coty from customers as a result of
the reversal of any deduction, chargeback or other adjustment relating to such
shipments (the “Cash Proceeds”); and

                 (ii)     the amount owing to Coty shall be comprised of (A) the
Service Fees attributable to Transition Services performed by Coty hereunder,
(B) the aggregate amount of the Reimbursable Expenses actually incurred by Coty,
and (C) any amounts paid or charged by Coty for the account of Ascendia pursuant
to Item 4(b) of Schedule 2(b).

                        (e)     Any net amount owing by either party to the
other, taking into account the amounts previously paid pursuant to Section 5(b),
shall be paid within two (2) Business Days of such settlement.

                        (f)     No deduction, offset, chargeback or other
customer accommodation that either (i) is a Retained Liability or (ii) is of a
type described in Section 4.17 of the Purchase Agreement, but has not been
disclosed in accordance therewith or pursuant to Schedule 4.14 or Schedule 4.17
thereto, shall be taken into account as an Invoice Adjustment for purposes of
Section 5(b) and, to the extent such amount has been applied against any invoice
for Brand Products shipped during the Term, thereby reducing the Cash Proceeds,
the Cash Proceeds shall be deemed to be increased by such amount.

                        (g)     In the event Coty receives Cash Proceeds
following the completion of the Reconciliation, it shall promptly remit such
amount to Ascendia.

                        (h)     Any dispute between the parties regarding the
Reconciliation shall be resolved in the manner described in Section 8.3 of the
Purchase Agreement, provided that the existence of a dispute shall not relieve
the party in question from the obligation to pay any non-disputed amounts as
provided herein.

                        (i)     This Section 5 shall survive for eighteen (18)
months following the termination of this Agreement.

- 5 -



--------------------------------------------------------------------------------



               6.     Limitation on Liability.

                        (a)     Coty shall provide the Transition Services to
Ascendia in a manner consistent with the manner in which Coty has heretofore
conducted the Brand Operations. Coty shall, and to the extent required shall
cause its Affiliates to, assign to Ascendia the benefit of, and Ascendia shall
be a third party beneficiary of, all express and implied warranties made to Coty
on products or services relating to the Brands and Brand Operations that Coty
purchases from third parties. Coty shall not be liable to Ascendia or any third
party for any special, consequential or exemplary damages (including lost or
anticipated revenues or profits relating to the same) arising from any claim
relating to this Agreement or any Transition Services provided hereunder,
whether such claim is based on warranty, contract, or tort (including negligence
or strict liability) or otherwise be liable to Ascendia or any third party
except as provided in the previous sentence and to the extent that such damages
are caused by the gross negligence, willful misconduct or bad faith of Coty with
regard to the Transition Services.

                        (b)     Ascendia shall indemnify and hold Coty harmless
from any damage, loss, cost or liability (including reasonable legal fees and
expenses and the cost of enforcing this indemnity) arising out of or resulting
from a third-party claim regarding Coty’s performance, purported performance or
nonperformance of this Agreement, except for such damage, loss, cost or
liability arising from Coty’s breach of this Agreement or the gross negligence,
willful misconduct or bad faith of Coty with regard to the Transition Services.

               7.     Employees.

                        (a)     Unless otherwise expressly agreed, individuals
employed by Coty or its Affiliates who provide Transition Services pursuant to
this Agreement shall in no respect be considered employees of Ascendia, and Coty
or, as the case may be, its Affiliates shall have the sole responsibility for
the day-to-day control and supervision of the individuals whom they employ in
connection with this Agreement.

                        (b)     During the Term Ascendia shall be given
reasonable prompt access to knowledgeable employees and managers of Coty and its
Affiliates responsible for product development, marketing, sales, advertising,
communications, IT, materials management, logistics, quality assurance, consumer
services, retail management, legal and accounting functions associated with the
Brand Operations.

                        (c)     Schedule 7(c) sets forth (i) a list of the Coty
personnel who will be responsible for coordinating the transfer of the Brand
Operations to Ascendia and (ii) a list of Ascendia’s representatives involved in
the transition. Notwithstanding the foregoing, if any of the Coty personnel
listed in Schedule 7(c) are not available to consult with Ascendia upon
Ascendia’s request, Coty shall use commercially reasonable efforts to make
available a substitute person with generally equivalent knowledge regarding the
Brand Operations.

- 6 -



--------------------------------------------------------------------------------



               8.     Interruption in Services.

                        (a)     In the event Coty is prevented from providing
Transition Services in whole or in part, or if the Transition Services are
interrupted or suspended, in either case by reason of any event set forth in
Section 8(b) hereof, Coty shall not be required to deliver such Transition
Services during such periods, provided that Coty has provided Ascendia with
written notice of the interruption as soon as is reasonably practicable in the
circumstances, explaining the reason, purpose and likely duration thereof.

                        (b)     None of the parties hereto shall be responsible
for any delay in the performance of any obligation hereunder due to labor
disturbances, accidents, fires, floods, wars, riots, rebellions, blockages, acts
of governments, acts of terrorism, governmental requirements and regulations,
restrictions imposed by law or any other similar conditions, beyond the
reasonable control and without the fault, gross negligence willful misconduct or
bad faith of such party, and the time for performance by such party shall be
extended by the period of such delay.

                        (c)     In the event Coty’s obligation to perform
Transition Services is suspended pursuant to this Section, Ascendia’s obligation
to pay the applicable Service Fees shall be correspondingly abated.

               9.     Confidentiality. The provisions of Section 6.1 of the
Purchase Agreement are hereby incorporated by reference herein and the parties
hereto agree to be bound thereby. The provisions of this Section 9 shall survive
the termination of this Agreement.

               10.     Independent Contractors. The parties will operate as, and
have the status of, independent contractors and neither will act as or be deemed
to be an agent, partner, co-venturer or employee of the other party, except
that, in issuing invoices pursuant to this Agreement, Coty shall be deemed to be
acting as an undisclosed agent of Ascendia. No party will have any right or
authority to assume or create any obligations or to make any representations or
warranties on behalf of any other party, whether express or implied, or to bind
the other party in any respect whatsoever, unless such right or authority has
been given in writing.

               11.     Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further actions, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to give effect to the purposes
of this Agreement and transactions contemplated hereby.

               12.     Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns; provided, however, that, except as
provided in Section 8.4(c) of the Purchase Agreement, no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other parties; and, provided,
further, that Ascendia may collaterally assign this Agreement and its rights
hereunder if required under its financing agreements.

- 7 -



--------------------------------------------------------------------------------



               13.     Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other terms and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party hereto. Upon any such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner,
to the end that the transactions contemplated by this Agreement are consummated
to the extent possible.

               14.     No Third Party Beneficiaries. Nothing in this Agreement
shall confer any rights upon any person that is not a party or a successor or
permitted assignee of a party to this Agreement.

               15.     Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. The provisions set forth in Section 8.2 of the Purchase Agreement are
hereby incorporated by reference herein, and the parties agree to be bound by
the provisions thereof as if they were fully set forth herein. The provisions of
this Section 15 shall survive the termination of this Agreement.

               16.     Notices. All notices, demands and other communications
given to or made by any party to another party in connection with this Agreement
shall be given in writing in the manner provided in Section 8.10 of the Purchase
Agreement.

               17.     Effectiveness. This Agreement shall become effective
simultaneously with the Closing.

               18.     Headings. The headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

               19.     Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Telecopied
signatures on this Agreement shall be valid and effective for all purposes.

- 8 -



--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Transition
Services Agreement as of the date first above written.

       

COTY US LLC

     

By:     /s/ Stephen D. Ford

    Name: Stephen D. Ford

    Title: Vice President

     

ASCENDIA BRANDS CO., INC.

     

By:      /s/ Joseph A. Falsetti

    Name: Joseph A. Falsetti

    Title: President & Chief Executive Officer



--------------------------------------------------------------------------------